Appellate Case: 21-1269     Document: 010110695792      Date Filed: 06/13/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         June 13, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  COLORADO SPRINGS FELLOWSHIP
  CHURCH; DAVID A. ZIRPOLO; DAVID
  BANKS; CLINTON A. STEWART;
  DEMETRIUS K. HARPER,

        Plaintiffs - Appellants,

  v.                                                          No. 21-1269
                                                 (D.C. No. 1:19-CV-02024-WJM-KMT)
                                                               (D. Colo.)

  E. WILLIAMS; JASON HENDERSON;
  HUGH HIRWITZ, Acting Director,
  Federal Bureau of Prisons, in their official
  capacity, jointly and severally; JOHN
  OLIVER,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

        Plaintiffs Colorado Springs Fellowship Church, David A. Zirpolo, David

 Banks, Clinton A. Stewart, and Demetrius K. Harper sued several officials of the


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1269     Document: 010110695792        Date Filed: 06/13/2022       Page: 2



 Federal Bureau of Prisons (“BOP”) for alleged violations of their First Amendment

 rights and under the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C.

 §§ 2000bb to 2000bb-4. The district court dismissed all claims, and the Plaintiffs

 appeal. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   I. BACKGROUND

       Plaintiffs Zirpolo, Banks, Stewart, and Harper (“Individual Plaintiffs”), all

 members of the church, were incarcerated at the Federal Prison Camp in Florence,

 Colorado. The church attempted to send DVD’s directly to the Individual Plaintiffs

 in violation of BOP policy. That policy prohibits sending personal property,

 including religious items, directly to inmates. As an accommodation, however, the

 policy allows religious organizations to send religious materials to the BOP, which

 then makes those materials available to all inmates.

       Plaintiffs filed a lawsuit alleging that by prohibiting the Individual Plaintiffs

 from keeping the DVD’s, BOP officials violated RFRA and Plaintiffs’ free exercise

 and free speech rights. They also asserted state-law claims under the Colorado

 Constitution. The church additionally asserted an Establishment Clause claim.

       Defendants filed dispositive motions, which the district court granted. The

 district court held the Individual Plaintiffs had failed to exhaust their claims as

 required by 42 U.S.C. § 1997e(a). As for the church’s claims, the district court

 dismissed its First Amendment and RFRA claims without prejudice, and its state-law

 claims with prejudice. The church then filed an amended complaint again asserting

 RFRA and First Amendment claims. The church’s supporting allegations were

                                             2
Appellate Case: 21-1269    Document: 010110695792         Date Filed: 06/13/2022     Page: 3



 virtually identical to the previous iteration, except for the addition of two new

 defendants.

       Defendants moved to dismiss the amended complaint, and the district court

 granted the motion, this time with prejudice. On the church’s free exercise and free

 speech claims, both parties acknowledged that Turner v. Safley, 482 U.S. 78 (1987),

 provided the applicable standard, which is that any restrictions be “reasonably related

 to legitimate penological interests,” id. at 89. The district court held the church’s

 allegations did not satisfy Turner. The district court dismissed the church’s

 Establishment Clause claim because the church failed to plausibly allege that the

 BOP’s policy prevented the church from providing religious materials to inmates

 while allowing other religious groups to do so, as required by Cutter v. Wilkinson,

 544 U.S. 709, 723-24 (2005). This appeal followed. 1

                                   II. DISCUSSION

       On appeal, the church argues that the district court erred in applying the

 Turner standard to its free exercise and free speech claims. It asserts that Turner

 does not apply to claims brought by non-prisoners. But the church did not make this

 argument before the district court. Indeed, the briefing below confirmed that the

 church acknowledged Turner’s applicability to its free speech and free exercise

 claims. Aplees. App., vol. 2 at 465.



       1
         The district court also dismissed the church’s RFRA claim, which the church
 does not challenge on appeal.

                                             3
Appellate Case: 21-1269       Document: 010110695792      Date Filed: 06/13/2022      Page: 4



       Because the church conceded Turner’s applicability to its free exercise and

 free speech claims before the district court, it cannot now claim on appeal that the

 district court erred in applying Turner. See Richison v. Ernest Grp., Inc., 634 F.3d

 1123, 1127 (10th Cir. 2011) (“If the theory was intentionally relinquished or

 abandoned in the district court, we usually deem it waived and refuse to consider

 it.”). We therefore consider the argument waived. 2

       The church also challenges the district court’s dismissal of its Establishment

 Clause claim, contending the district court incorrectly applied the Turner standard to

 their claim. The district court did no such thing. Instead, it applied the standard set

 forth in Cutter, 544 U.S at 723-24, which, as characterized by the district court,

 required the church to allege that the BOP’s policy “impermissibly prevented it from

 providing religious materials to inmates while allowing other religious groups to do

 so.” Aplees. App., vol. 2 at 515. The district court found the church failed to

 plausibly make such an allegation. The church did not challenge that conclusion in

 its opening brief but attempted to do so in its reply brief. We therefore consider it

 waived. See Star Fuel Marts, LLC v. Sam’s East, Inc., 362 F.3d 639, 647 (10th Cir.

 2004) (“Generally, arguments raised for the first time on appeal in an appellant’s

 reply brief are waived.”).


       2
          Even if the church had only forfeited the argument through neglect rather
 than an intentional waiver, “a newly raised legal theory . . . may form a basis for
 reversal only if the appellant can satisfy the elements of . . . plain error.” Id. at 1130
 (italics omitted). The church, however, made no effort to do so. See id. at 1131 (“the
 failure to argue for plain error and its application on appeal—surely marks the end of
 the road for an argument for reversal not first presented to the district court”).
                                             4
Appellate Case: 21-1269    Document: 010110695792         Date Filed: 06/13/2022      Page: 5



       Finally, although the Individual Plaintiffs are ostensibly appellants in this

 matter, their briefing does not challenge or otherwise address the district court’s

 reason for dismissing their claims: that they failed to exhaust their administrative

 remedies as required by 42 U.S.C. § 1997e(a). We therefore summarily affirm the

 district court’s conclusion. Cf. Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366

 (10th Cir. 2015) (explaining that appellant’s “first task” is “to explain what was

 wrong with the reasoning that the district court relied on in reaching its decision”).

                                  III. CONCLUSION

       For the foregoing reasons, we affirm the dismissal of Plaintiffs’ claims.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            5